Gunby, J.
Where the District Judge is recused and appoints a Judge ad hoc to try the case, which is decided by said appointee, the recused Judge cannot afterwards, during the absence of the Judge ad hoc, appoint another Judge ad hoc, for the purpose of granting an order of appeal; the Clerk of the District Court is the proper officer to grant the appeal in such a case; Act 75, 1874 ; an order of appeal signed by the District Judge and the second Judge ad hoc, is absolutely null. While we desire to facilitate the taking of appeals to this Court, where cases are promptly and fully disposed of with the-least possible expense and difficulty to litigants and lawyers, yet we cannot, by the utmost stretch of liberality, establish the precedent of maintaining an appeal, where there has been no order of appeal. Such a course would be usurpation on our part.